UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :      19-CV-2954 (JMF)
                                                                       :      19-CV-9946 (JMF)
                                                                       :      19-CV-9949 (JMF)
                                                                       :      19-CV-9969 (JMF)
                                                                       :     19-CV-10019 (JMF)
JUSTIN GOLDMAN,                                                        :     19-CV-10020 (JMF)
                                                                       :     19-CV-10024 (JMF)
                                    Plaintiff,                         :     19-CV-10025 (JMF)
                                                                       :     19-CV-10036 (JMF)
                  -v-                                                  :     19-CV-10058 (JMF)
                                                                       :     19-CV-10061 (JMF)
GATEHOUSE MEDIA, LLC et al.,                                           :     19-CV-10083 (JMF)
                                                                       :     19-CV-10105 (JMF)
                                    Defendants.                        :     19-CV-10119 (JMF)
                                                                       :     19-CV-10126 (JMF)
                                                                       :     19-CV-10146 (JMF)
                                                                       :
                                                                       :          ORDER
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        For the reasons stated on the record during the conference held on November 6, 2019, the
above-captioned cases are hereby CONSOLIDATED for all purposes pursuant to Rule 42 of the
Federal Rules of Civil Procedure. The Clerk of Court is directed to consolidate these cases under
the lead case, Docket No. 19-CV-2954, and to close the remaining cases for administrative
purposes. All future filings shall be on the 19-CV-2954 docket only. As discussed on the
record, Defendants may file a single, consolidated answer to all of Plaintiff’s complains. All
deadlines otherwise in force in 19-CV-2954 shall likewise apply to the cases to be consolidated.

         The parties are ORDERED to file, no later than two weeks from the date of this Order,
a joint letter updating the Court as to the status of the contemplated motions for transfer in the
cases filed outside of this District.

        Finally, Defendant’s motion for joinder is DENIED for the reasons stated on the record
during the November 6th conference. The Clerk of Court is directed to terminate ECF No. 31 in
19-CV-2954.

        SO ORDERED.

Dated: November 12, 2019                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
